Citation Nr: 0325627	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  95-00 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder, to include paranoid 
schizophrenia.  

2.  Entitlement to service connection for claimed 
sarcoidosis.  




REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel



INTRODUCTION

The veteran had active service from December 1977 to April 
1979.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 decision of the RO.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in April 1996.  

The veteran appealed this decision to the Board, and in a 
July 1999 decision the Board denied service connection for 
paranoid schizophrenia, based upon a weighing of evidence 
against the claim; and denied service connection for 
sarcoidosis, based upon the lack of evidence of a well-
grounded claim.  

The veteran appealed the July 1999 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  

In a March 2001 Motion for Remand, the Secretary of Veterans 
Affairs (VA) noted the recent enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (Nov. 9, 2000), which substantially 
amended statutory provisions concerning the assistance to be 
afforded claimants of veterans' benefits, and its 
applicability to cases not finally decided on the date of 
enactment.  

The Court granted the Secretary's Motion and vacated the July 
1999 Board decision.  Thereafter, the case was returned to 
the Board for action consistent with the Secretary's motion 
and the Court's Order.  

In March 2002, the Board again remanded the case to the RO 
for additional development of the record.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested an innocently 
acquired psychiatric disorder in service or for many years 
thereafter.  

2.  A continuity of symptomatology of an innocently acquired 
psychiatric disorder, to include paranoid schizophrenia, has 
not been demonstrated.  

3.  The veteran is not shown to have a current acquired 
psychiatric disorder, to include paranoid schizophrenia, due 
to any event in service.

4.  The veteran is not shown to have manifested sarcoidosis 
in service or for several years thereafter.  

5.  The veteran's sarcoidosis is not shown to be due to any 
event in service.  





CONCLUSIONS OF LAW

1.  The veteran is not shown to have an innocently acquired 
psychiatric disability, to include paranoid schizophrenia, 
due to disease or injury that was incurred in or aggravated 
by active service; nor may a psychosis be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

2.  The veteran is not shown to have disability manifested by 
sarcoidosis due to disease or injury that was incurred in or 
aggravated by active service; nor may any be presume to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 7104 
(West 2002); 38 C.F.R. § 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duty to Assist and Provide Notice

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The implementing regulations are meant to define terms used 
in the Act, and provide guidance for carrying out the 
requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claims.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claims via the Statement of the Case, the 
Supplemental Statements of the Case, and the Board's earlier 
remands. There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  The 
record contains sufficient information to decide the claims 
for service connection, including recent VA examinations and 
medical opinions.  

The veteran is in receipt of Social Security benefits, and 
Social Security records have been associated with the claims 
folder.  Also included with those records is a copy of a VA 
medical record dated in February 1984.  

Additional private medical records have been obtained and 
associated with the claims folder.  

Moreover, the Board had previously obtained a medical expert 
opinion and provided a copy to the veteran and his 
representative, pursuant to 38 C.F.R. § 20.903.  

Likewise, the veteran submitted a report of psychiatric 
evaluation prepared by a non-VA staff psychiatrist.  

Lastly, the veteran has been informed of the VA's duty to 
assist claimants for VA benefits, and has been notified of 
what he should do and what VA would do to obtain additional 
evidence.  

The Board notes that the RO re-adjudicated the veteran's 
claims in accordance with the VCAA, and the veteran's 
representative has had an opportunity to present argument to 
the Board subsequent to the adoption of the VCAA and its 
implementing regulations.  

Hence, the Board finds that all relevant evidence has been 
obtained with regard to the veteran's claims, and no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of these claims.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  


II.  Factual Background

A.  Psychiatric Disability, to include Paranoid Schizophrenia 

A careful review of service medical records at the time of 
the veteran's enlistment examination in the United States Air 
Force in September 1977 shows normal psychiatric and 
neurologic systems.  

The veteran was referred for a mental health evaluation in 
August 1978 because he was "getting in too much trouble too 
fast."  He described his disciplinary problems as 
circumstantial and avoided assigning any blame to his own 
actions or motives.  

The testing results of the MMPI (Minnesota Multiphasic 
Personality Inventory) revealed neither a mental diagnosis 
nor a character trend.  

Further evaluation showed no evident psychosis, 
psychoneurosis or other mental condition or defect requiring 
medical attention, or adversely affecting his fitness and 
suitability for general military service.  The conclusion was 
that the veteran's difficulty in conforming to Air Force 
standards appeared to be determined primarily by certain 
immaturity and impulsiveness in his own character makeup.  

The service department records show that a special court-
martial was convened in December 1978, and the veteran was 
found guilty of unlawfully striking and kicking another 
airman in October 1978.  The veteran was sentenced to 
confinement at hard labor for six months and to be reduced to 
the grade of Airman Basic and reprimanded.  The sentence was 
suspended, in part, so that the veteran could attend a 
rehabilitation program.  

The service department records also indicate that, while 
under confinement, the veteran lost ten days good conduct 
time for communicating verbal insults and failure to comply 
with established rules.  The veteran's place of confinement 
was changed, and he again received two discrepancy reports 
for insulting other prisoners and one for violating 
established corrections facility rules.  

The service medical records at the time of the veteran's 
discharge examination in February 1979 show normal 
psychiatric and neurologic systems.  On a "Report of Medical 
History" completed by the veteran at that time, he neither 
reported any depression or excessive worry, nor nervous 
trouble of any sort.  

In March 1979, the Clemency Board concluded that the veteran 
was neither an appropriate candidate for rehabilitation, nor 
capable of returning to duty and serving the remainder of his 
military commitment in an honorable fashion.  The Clemency 
Board recommended that the veteran be discharged for 
involvement in acts of a discreditable nature.

A legal review of the veteran's discharge in April 1979 noted 
the lack of documentation of the veteran's offenses during 
confinement and recommended a general discharge.  

A VA treatment record dated in February 1984 shows that the 
veteran complained that he needed "to get my head 
together."  The veteran indicated that he was closing 
himself off to other people and felt that he was "becoming a 
robot" and needed therapy.  

The examiner noted that the veteran experienced a personality 
change after being discharged from active service and could 
not adjust.  He was having trouble attaining and keeping 
employment.  The diagnosis was that of personality disorder, 
rule out schizophrenia, paranoid type.  

The records received from the Social Security Administration 
reflect that the veteran was found to be disabled as of March 
1992.  His prior applications for Social Security benefits 
had been denied.  The veteran was found to be disabled based 
upon medical evidence revealing inappropriate oddities of 
speech, periods of hallucinatory activity and delusion.  

The non-VA medical records dated in December 1992 indicate 
that the veteran's treatment focused on issues of trust and 
improving work relationships.  He was involved in one-on-one 
counseling, but declined medications.  Treatment was only 
minimally successful.  The examiner noted little change in 
the veteran's perceptions, which were affecting his 
behaviors.  No diagnosis was noted on Axis I; the diagnosis 
on Axis II was that of schizoid personality.  

The veteran underwent a VA examination in April 1993.  He 
reported being repeatedly raped for a period of time as a 
child of age six or seven and had trouble dealing with this 
ever since.  He reported having trouble in school and not 
making good grades.  The veteran also reported that it took 
him twice as long as most people to get through basic 
training.  

While he was in service, the veteran reportedly started 
drinking more and more and had trouble with social 
relationships; he tended not to like people or wanting to do 
things with people.  The examiner noted that the veteran 
talked as if he had become paranoid, possibly delusional, 
during this period of time and apparently caused enough 
trouble to be put in isolation.  The veteran was discharged 
from active service after one year and four months.  

Following active service, the veteran went from job to job, 
experienced unemployment and was on welfare.  He denied any 
significant drinking or use of drugs since 1988.  He began 
receiving Social Security benefits in 1992.  

Upon examination, the veteran was quite talkative and 
expressive, with a tendency to jump somewhat from topic to 
topic.  No obvious psychotic thought content was present; 
however, the veteran did state that he had occasionally heard 
voices over the years, not that frequently, calling his name.  
The veteran was oriented to time, place and person, and his 
fund of knowledge seemed average.  

The examiner noted that, while it clearly sounded as if the 
veteran had some psychotic hallucinatory-type symptoms, 
overall it was within the framework of being reasonably 
oriented; the veteran had been able to hold jobs and had not 
shown any stability.  

The examiner also noted that, as told by the veteran, he 
probably had some type of psychotic break while in the 
service, possibly complicated by alcohol abuse and manifested 
mainly as a behavioral problem.  This matter could be 
resolved by his service records, which were unavailable to 
the examiner.  

The examiner also noted that, as told by the veteran, there 
were rather serious pre-existing problems before coming into 
the service and that the service might have been the 
precipitating cause of a final psychotic break.  The veteran 
might have some type of post-traumatic stress disorder (PTSD) 
based on his early childhood trauma.  

The diagnosis on Axis I was deferred, as the examiner did not 
have enough information.  It was the opinion of the examiner 
that the veteran did not seem to fit the pattern of chronic 
paranoid schizophrenia or chronic undifferentiated 
schizophrenia; however, the examiner noted the possibility of 
a schizoaffective disorder.  

The private medical records dated in May 1994, and received 
from the Social Security Administration, showed a diagnosis 
of schizoaffective disorder.  The physician planned to see 
the veteran every two months for medication check-up.  

The testimony of the veteran at a hearing in April 1996 was 
to the effect that he neither had any psychiatric problems, 
nor had he been treated by a psychiatrist, prior to entering 
active service.  He testified that he was raped a couple of 
times as a child, but never sought any psychiatric help.  

The veteran also testified that, while in service, he had a 
real tough time dealing with people and with those in 
authority and that a lot of crazy thoughts entered his mind.  
He testified that he did not trust anyone, was paranoid and 
got into fights.  He also testified that he heard voices.  

The veteran testified that, following active service, he was 
feeling depressed and first sought treatment at VA in 1984.  
He was first diagnosed and treated for his nerves in or about 
1990.  

In June 1999, a staff psychiatrist at the VA provided a 
medical opinion as to the likelihood of the veteran having an 
acquired psychiatric disorder related to an incident of 
active service.  The VA medical expert reviewed the veteran's 
claims folder and noted that the veteran did not appear to 
have an acquired psychiatric disorder in service.  

The VA medical expert noted that the veteran currently 
appeared to have a schizoaffective disorder, which diagnosis 
might be altered upon further study of confounding issues of 
substance abuse and prescribed steroid medication.  It was 
the opinion of the VA medical expert that the veteran's 
current acquired psychiatric disorder was not likely related 
to any incident of active service.  

A psychiatric evaluation prepared by a non-VA psychiatrist, 
dated in July 2001, reflects that the veteran had a very 
extensive history of psychiatric treatment.  The psychiatrist 
noted the veteran's long history of problems with depression 
and psychosis, as well as behavioral problems and 
difficulties getting along with others.  The psychiatrist 
also noted that the veteran was currently a difficult 
historian, due to his apparent thought disorganization.  

The psychiatrist recounted the veteran's military history, 
indicating that the veteran repeatedly got into trouble and 
was reportedly put into a "stockade" as punishment.  

The psychiatrist noted that, during the early 1990's, the 
veteran was diagnosed with paranoid schizophrenia and put on 
anti-psychotic medications.  Since that time the veteran had 
not taken any psychotropic medication.  When asked about 
hallucinations, the veteran claimed that he heard 
"thoughts."  He also rambled on about "spirits" and 
indicated that he believed in unseen forces somehow 
controlling his thought processes.  

The veteran also reported having "paranoid thoughts," which 
he described as feelings that people somehow did not like him 
or were somehow against him.  The veteran blamed this on 
other people not living up to his "standards."  

The veteran reported having a longstanding history of 
problems with depression, but denied feeling depressed 
currently or having any current mood problems.  He downplayed 
his current psychiatric symptoms and claimed that he was 
"not crazy."  The veteran also denied any recent suicidal 
or homicidal ideation or using alcohol or drugs since the 
1980's.  

The veteran reportedly began using alcohol in the military 
and blamed his military service for an alcohol addiction.  
While the veteran pointed to his alleged childhood rape as a 
cause of his lifelong psychiatric problems, he claimed that 
these problems became more severe ever since the time he was 
in active service.  The veteran again refused to take any 
psychotropic medication that would alter his thought 
processes, and claimed to be happy with his "way of 
thinking."  

The examination reported the veteran to be awake and alert 
and oriented to person, place and time.  His speech was often 
tangential and/or circumstantial, and he seldom gave direct, 
straightforward answers to any questions.  The veteran 
sometimes appeared to be vague and evasive about answering 
some questions, but it was unclear whether he was 
intentionally evasive or whether this was part of a problem 
with thought disorganization.  

The veteran's mood was "okay."  His affect was somewhat 
excessively bright and appeared to be somewhat hypomanic.  He 
was often smiling and laughing throughout the evaluation to 
the point that this appeared to be somewhat excessive at 
times.  

The veteran denied having recent nightmares or flashbacks 
regarding past events, and claimed he had "gotten over" the 
past; however, he continued to blame his military experience 
and his alleged childhood rape for many of his current and 
lifelong psychiatric problems.  

The veteran's long-term and short-term memory spheres 
appeared to be grossly intact, and his intelligence appeared 
to be around average.  His insight and judgment appeared to 
be extremely questionable.  

The provisional diagnoses on Axis I were as follows:  
psychotic disorder, not otherwise specified; rule out 
schizophrenia, residual type; rule out schizophrenia, 
paranoid type; rule out schizoaffective disorder; history of 
alcohol abuse versus dependence; and history of cannabis 
abuse.  

The psychiatrist commented that it was not clear at this time 
that the veteran fulfilled the criteria for diagnosis of 
paranoid schizophrenia; however, the veteran did appear to 
have a relatively mild degree of psychotic symptoms.  The 
psychiatrist also noted that the veteran remained unwilling 
to try any psychotropic medications or to pursue any 
counseling or therapy.  

It was the opinion of the psychiatrist that the veteran's 
military experience "might have helped precipitate his 
psychotic disorder."  The examiner added that the military 
service was certainly not the sole cause of the veteran's 
mental health problems and that the veteran did appear to 
have had some degree of difficulty prior to service; however, 
in light of the veteran's overall history, it appeared that 
his "harsh experiences in the military could have been a 
precipitating factor in exacerbating [the veteran's] chronic 
psychiatric disorder."  

The veteran underwent a VA examination in August 2002.  The 
examiner reviewed the veteran's psychiatric history, noting 
that the veteran never had any psychiatric treatment while on 
active service.  Nor was there a psychiatric diagnosis made, 
other than reference to character pathology.  The examiner 
noted that the veteran did exhibit recalcitrant, passive-
aggressive, defiant and criminal behavior in service.  

The veteran reported that, following service, he reached out 
for any type of psychiatric help in or about 1982, while 
working for the department of welfare.  The records show that 
the veteran had a variety of types of psychiatric 
involvements over the years, but nothing that had been 
consistent in terms of therapy or use of medication.  The 
veteran reportedly had had no psychiatric treatment 
whatsoever since 1992.  

The psychiatric evaluation in 2001 yielded a diagnosis of 
psychosis, not otherwise specified.  The veteran ignored a 
question about whether he was hearing voices or seeing 
visions.  He denied having any problem with sleep or 
appetite.  

The veteran reported attending a school since June 2002, in 
an effort to be trained as an electrician.  He spontaneously 
discussed his experiences at school in a highly paranoid 
manner, which was consistent with his overall approach to 
most things going on around him.  

The veteran reported that he had been sober for the past 12 
years.  He also claimed to have been raped or sexually abused 
as a young child by some unspecified perpetrator.  

The veteran had reportedly worked at a variety of low level 
jobs from 1977 to 1990, and then worked at a number of part-
time jobs through temporary agencies.  He last worked in 
February 2002 and was fired for being rude with a customer.  

The veteran reportedly had been receiving Social Security 
benefits since the early 1990's.  

Upon examination, the veteran was alert and seemed oriented 
in all three spheres.  He did not appear to be out of touch 
with the more routine aspects of reality, although he did 
ignore questions about ongoing hallucinations and spoke in a 
highly paranoid manner about most things in general.  

The examiner noted that the veteran had a paranoidal 
misconception of most things that were going on around him 
and looked at the world through a suspicious pair of glasses, 
so to speak.  The veteran spoke in ways that were clearly 
delusional, but not in a bizarre manner.  

The veteran's conversation tended to ramble away from the 
topic at hand, to become circumstantial and tangential.  
There was some looseness of associations noted, in addition 
to the paranoidal aspects, confirming the diagnosis of a 
paranoid-type schizophrenia-despite the fact that the 
veteran was not bizarre in his behavior or completely 
fantastical at this point.  

The examiner noted that the veteran did not appear to be in 
any acute distress and that his mood appeared to be 
euthermic.  His affect was responsive and reasonably well 
modulated, though at times he appeared somewhat over-
energized and had demonstrated inappropriate and labile anger 
to other staff.  This occurred, generally, when his own 
wishes were not met on demand.  

The veteran's memory and intellect appeared to be of well 
above average capacity, although there was very clear 
evidence of disrupted attention span, disrupted concentration 
abilities, and impaired memory functions as a result of 
distractibility and his primary thought process disorder.  

The diagnosis on Axis I was that of schizophrenia, chronic 
paranoid type, currently active; the diagnosis on Axis II was 
that of mixed personality disorder with borderline, paranoid 
and schizotypal aspects noted.  

The examiner commented that there was no evidence to suggest 
that the veteran had any type of psychiatric disorder while 
on active service, save for misconduct and misbehavior based 
on his character pathology.  Neither was there a diagnosis of 
a psychiatric condition in service, nor any psychiatric 
treatment within one year of being discharged from service.  

It was the opinion of the examiner that there did not appear 
to be any basis for suggesting that the veteran's active 
service in any way materially contributed to any type of 
psychiatric disorder that the veteran later developed.  


B.  Sarcoidosis 

A careful review of service medical records at the time of 
the veteran's enlistment examination in September 1977 shows 
no defect of the veteran's lungs or chest.  

In April 1979, the veteran complained of having a cold of two 
days' duration.  Upon examination, his throat was irritated.  
His sinuses were congested, and his chest was clear.  The 
assessment was that of upper respiratory infection.  

The service medical records at the time of the veteran's 
discharge examination in February 1979 reveal no defect of 
the lungs or chest.  X-ray studies taken of the veteran's 
chest in March 1979 showed no clinically significant 
radiologic abnormalities.  

The non-VA hospital records dated in February 1984 showed 
that the veteran underwent a bronchoscopy procedure with lung 
biopsies.  The discharge diagnosis was that of bilateral 
pulmonary infiltrations.  

A VA treatment record dated in February 1984 showed that the 
veteran's lungs were clear to auscultation and percussion.  
The diagnosis was that of suspected sarcoidosis.  

The veteran underwent a VA examination in April 1993.  The 
only medical problem he reportedly had was the development of 
sarcoidosis in 1983.  He reported having had chest distress 
at that time and being seen at a hospital and that a biopsy 
showed sarcoid.  The veteran was treated with prednisone.  
There has been no follow-up since 1986.  

At this time, the veteran had no respiratory symptoms.  On 
examination, the chest was clear to auscultation and 
percussion.  Neither rales nor rhonchi were heard.  

The X-ray studies taken of the chest revealed bilateral 
apical scarring.  There was no adenopathy.  The findings were 
consistent with sarcoid.  

The testimony of the veteran at a hearing in April 1996 was 
to the effect that he had no treatment for sarcoidosis in 
service and was first treated in 1982.  

The veteran underwent a VA examination in May 2003.  His 
medical history reflected that he started to feel extremely 
fatigued, tired and short of breath on exertion and with 
reduced energy level in 1984.  The veteran was subjected to 
several tests, including a bronchoscopy.  The results were 
consistent with sarcoidosis, and the veteran was placed on 
prednisone for approximately two years.  

Presently, the veteran reported no complaints.  He reported 
neither fever nor night sweats.  His body weight had been 
stable, and he had no history of hemoptysis.  The veteran was 
on no treatment right now and took no medications whatsoever.  
There was no history of malignant disease.  

The veteran did have a chronic cough and expectorated 
approximately two yellow tablespoonfuls most days.  He used 
to smoke one pack a day for 17 years, but quit smoking 10 
years ago.  The veteran could walk half a mile or two flights 
up without getting shortness of breath or anginal chest pain.  

The examination revealed that the veteran was in no acute 
distress.  His blood pressure was 132/87, and his pulse was 
regular at 54 beats per minute.  The veteran's body weight 
had been stable during the last year at 159 pounds.  His lung 
fields were clear, bilaterally; there were no active skin 
lesions anywhere.  

The diagnosis was that of sarcoidosis by history.  It was the 
opinion of the examiner that the veteran, at least as likely 
as not, had sarcoidosis.  The examiner commented that the 
etiology of sarcoidosis, in most cases, was unknown.  

The examiner also opined that it unlikely that the 
sarcoidosis was due to any injury, event or disease that the 
veteran incurred or aggravated during active service.  


III.  Legal Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  



A.  Psychiatric Disability, to include Paranoid Schizophrenia 

Service connection for a psychosis may be presumed if it is 
manifested to a compensable degree within a year of a 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

The Board notes that veterans are presumed to have entered 
service in sound condition except for defects, infirmities, 
or disorders noted at entrance.  38 U.S.C.A. §§ 1111, 1137 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225 (1991).  
However, the presumption of soundness may be rebutted by 
clear and unmistakable evidence that an injury or disease 
existed prior to service, and that the disease or injury was 
not aggravated by such service.  38 U.S.C.A. § 1111.  

The burden of proof is on VA to rebut the presumption.  
Kinnaman v. Principi, 4 Vet. App. 20 (1993); see also 
VAOPGCPREC 3-2003.  In this case, VA would have to 
demonstrate that the veteran's psychiatric disability clearly 
and unmistakably pre-existed service based on all relevant 
evidence of record.  Crowe v. Brown, 7 Vet. App. 238 (1994).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a),(b).  

In this case, the service medical records show no 
neurological or psychiatric defect at the time of the 
veteran's enlistment examination.  

There is, however, evidence in the claims folder indicating 
that the veteran allegedly experienced sexual trauma as a 
child and some evidence suggesting that he might have 
symptoms of PTSD associated with such incident.  

The Board notes, however, that there is neither a diagnosis 
nor records of any treatment for an innocently acquired 
psychiatric condition prior to military service.  The veteran 
has also testified that he had no psychiatric problems prior 
to military service.  

Here, the lack of any diagnosis or any treatment during 
service for a psychiatric disability weighs against a showing 
of aggravation in service.  The records also show that the 
veteran did not report having any nervous condition, 
depression or excessive worry during service or at the time 
of the veteran's discharge from service.  

The overall evidence, in the Board's opinion, does not 
clearly and unmistakably show that a psychiatric disability 
existed prior to the veteran's entry into service.  
38 U.S.C.A. § 1111; Doran v. Brown, 6 Vet. App. 283, 286 
(1994).  Thus, the presumption of soundness is not rebutted, 
and the Board presumes the veteran to have been in sound 
condition at the time of entry into service.  Parker v. 
Derwinski, 1 Vet. App. 522 (1991).  

During active service, the veteran was sentenced to 
confinement for disciplinary problems, including assault.  
The evidence shows that he was not found to be psychotic at 
the time.  The post-service medical records reveal that the 
veteran first sought mental health treatment and Social 
Security benefits in or about 1984, but that was neither 
found to be disabled nor to have a psychiatric disability 
until the early 1990's, several years after discharge from 
service.  

When examined by the VA in 1993, the VA examiner deferred 
listing an Axis I diagnosis.  Significantly, the VA examiner 
at that time did not have service medical records available 
for review.  While the examiner indicated that the veteran 
might have had some type of psychotic break in service, 
manifested mainly as a behavioral problem, the service 
medical records and psychiatric evaluation at that time, in 
the Board's opinion, do not support such a conclusion.  

Again, the veteran was not found to be psychotic in service 
or for several years thereafter.  Moreover, the VA examiner's 
opinion was based on history reported by the veteran himself.  

Likewise, the Board notes the more recent opinion of a VA 
examiner who concluded that a psychotic disorder was not 
present in service and that the current acquired psychiatric 
disability was unrelated to service.  The more recent opinion 
is the product of a review of the entire record and 
psychiatric testing.  

On a number of occasions since service, the veteran has been 
noted to have a personality disorder.  Personality disorders, 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation, and thus cannot 
be service connected.  38 C.F.R. § 3.303(c);  see 38 U.S.C.A. 
§ 1110 (providing compensation for disease or injury incurred 
in service).  

The Board notes that a non-VA psychiatric evaluation 
conducted in July 2001 indicates that the veteran's military 
experience might have helped precipitate his acquired 
psychotic disorder.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

The Board is mindful that it cannot make its own independent 
medical determinations and that it must have plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans, supra; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the 
weight to be accorded the various items of evidence in this 
case must be determined by the quality of the evidence, and 
not necessarily by its quantity or source.  
 
Here, the Board notes that the non-VA psychiatric evaluation 
in July 2001 also reflects a review of the veteran's medical 
records and indicates that the veteran was first diagnosed 
with paranoid schizophrenia in the early 1990's.  The veteran 
also was noted to have reported having a life-long problem 
with getting along with other people.  

In the Board's opinion, the overall evidence does reflect 
that the veteran experienced problems getting along with 
people while in school, while in the military and while 
working in various jobs.  Again, absent evidence of an 
acquired psychiatric disorder, this type of disposition must 
be considered to be due to personality trait that is not 
considered a disability for VA purposes.  38 C.F.R. 
§ 3.303(c).  

The July 2001 non-VA psychiatric evaluation points to no 
evidence in the claims folder to support its opinion that the 
veteran experienced harsh experiences in the military that 
could have been a precipitating factor in exacerbating any 
psychiatric disorder.  Without such supporting evidence, the 
Board finds that the opinion in the July 2001 non-VA 
psychiatric evaluation is speculative and lacks probative 
value.  

Thus, the evidence of record reveals that the veteran 
currently has an innocently acquired psychiatric disability, 
to include paranoid schizophrenia; and that this condition 
was first clinically demonstrated in the early 1990's, many 
years after service.  

Again, there is neither evidence of an acquired psychiatric 
disability in service, nor evidence of any related 
manifestations in service.  The overall evidence does not 
demonstrate that the veteran's current psychiatric 
disability, to include paranoid schizophrenia, is related to 
an incident of service.  

The Board finds, as discussed hereinabove, that the 
preponderance of the evidence is against the claim of service 
connection for a psychiatric disability, to include paranoid 
schizophrenia.  The claim is denied.  Since the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 5107; 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


B.  Sarcoidosis 

Service connection for sarcoidosis may be presumed if it is 
manifested to a compensable degree within a year of a 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

The service medical records of the veteran's entry report no 
defects of the lungs, and the Board presumes the veteran to 
have been in sound condition at the time of entry.  Parker v. 
Derwinski, 1 Vet. App. 522 (1991).  

While the Board notes that the etiology of sarcoidosis is 
unknown in most cases, the overall evidence of record in this 
case does not serve to establish that the veteran's 
sarcoidosis is related to service in any way.  There is 
neither evidence of any disease or manifestations in service, 
nor reported complaints of chest pain or respiratory problems 
associated with sarcoidosis in service.  

The veteran was first treated for sarcoidosis several years 
following his discharge from service.  

Thus, the Board finds, based on its review of the record, 
that the veteran is not shown to have sarcoidosis due to 
disease or injury that was incurred in or aggravated by 
service.  

Here, as the preponderance of the evidence is against the 
claim for service connection for sarcoidosis, the claim must 
be denied.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107.  



ORDER

Service connection for an innocently acquired psychiatric 
disorder, to include paranoid schizophrenia, is denied.  

Service connection for sarcoidosis is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

